Citation Nr: 9925980	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a tibial sesamoidectomy and partial 
metatarsectomy of the 5th metatarsal with hallux valgus and 
pes planus of the left foot, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a tibial sesamoidectomy and partial 
metatarsectomy of the 5th metatarsal with hallux valgus and 
pes planus of the right foot, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Barbara Evans-Yosief





ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 1970 to 
April 1971, with unverified prior active duty of 1 month and 
12 days.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1996 decision of the RO, which 
continued the veteran's noncompensable ratings for bilateral 
hallux valgus and pes planus.  

In August 1998, the RO assigned an increased rating of 10 
percent for the service-connected hallux valgus and pes 
planus of the left foot, effective on August 21, 1995, and 
assigned an increased rating of 10 percent for the service-
connected hallux valgus and pes planus of the right foot, 
effective on August 21, 1995.  

In January 1998, the veteran was scheduled for a hearing at 
the RO; however the veteran and his representative canceled 
the hearing.  



REMAND

The veteran contends, in essence, that his service-connected 
hallux valgus and pes planus of the left and right feet are 
severe enough to warrant increased ratings.  He claims that 
he has foot pain that radiates from his feet to his back and 
that his feet would swell and feel numb at times.  

In December 1989, Arthur F. Wolfson, D.P.M., reported that 
the veteran complained of pain, stiffness, weakness and 
inability to stand or work for a great length of time.  Dr. 
Wolfson reported that a neurologist believed that the veteran 
had sensory neuropathy and that there was obvious motor loss 
associated with his sensory loss.  An etiology in respect to 
this sensory loss and weakness was reported to remain to be 
diagnosed.  

In May 1997, Arthur F. Wolfson, D.P.M., reported that he had 
treated the veteran since August 1989 and that there had been 
a progression of the sensory neuropathy from his feet to the 
lower extremities below the knees.  Neurology consults were 
reported to indicate that the veteran had a mild sensory 
neuropathy, etiology unknown.  It was also reported that 
atrophy of the lower extremity muscles with associated loss 
of motor strength was apparent.  Muscle strength of all 
groups to the lower extremities was reported to be graded 
1/4.  The veteran was diagnosed with post-surgical 
osteoarthritis of the fifth metatarsophalangeal joints; mild 
bunion deformity; minimal pes planus; mild sensory neuropathy 
of the feet and lower legs; atrophic musculature of the 
bilateral lower extremities.  His prognosis was reported to 
be poor as these conditions were reported likely to worsen 
over time.  

On a VA examination of the feet in March 1998, the veteran 
was reported to have had surgery in 1972 involving partial 
fifth metatarsal head resection of the left and right feet 
and tibial sesamoidectomy of the first metatarsophalangeal 
joints of the left and right feet.  He was reported to have 
mild episodic subjective complaints of flare-up of joint 
disease which were precipitated by physical activity and 
alleviated by rest and/or nonsteroidal anti-inflammatory 
agents.  He was reported to have no additional limitation of 
motion or functional limitation during flare-ups.  He was 
reported to have full range of motion with 5/5 muscle 
strength on all extrinsic and intrinsic foot muscles.  He was 
reported to have a somewhat factitious gait pattern as he was 
observed to be walking normally into and out of the 
examination room, but with an exaggerated antalgic gait while 
walking during the examination.  The veteran was reported to 
have no significant pain on range of motion of any joints in 
the foot.  He was reported to have a mild hammertoe deformity 
and a mild pes planus which was flexible in nature and easily 
reduced.  The veteran was diagnosed with long-term status 
post tibial sesamoidectomy of the left and right feet and 
long-term status post partial fifth metatarsal head resection 
of the left and right feet.  

The veteran's claims of entitlement to increased rating are 
well grounded in that they are not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claims.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Because the most recent VA examination did not 
make any specific reference to any neurological or sensory 
symptomatology of the feet, in light the private records from 
Dr. Wolfson, and it is unclear whether the veteran has a 
separately ratable neurological deficit referable to the 
service-connected foot disabilities, further development is 
necessary.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected bilateral foot 
disabilities since March 1998.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
neurology examination to determine the 
current severity of the service-connected 
bilateral foot disability and to 
ascertain whether he is suffering from a 
separately ratable neurological deficit.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests must be performed.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claims on the basis of all 
the evidence of record, with particular 
consideration as to whether the veteran 
is suffering from a separately ratable 
neurological disability.  This should 
include reviewing, and responding to, the 
recently submitted records.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998)



